ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding her guilty of twelve counts of criminal non-support, in violation of Section 568.040 RSMo 1994, on which she was sentenced to four years imprisonment and assessed a fine of $100.00 on each of the twelve counts.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).